Citation Nr: 1138392	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his grandfather, and his grandmother


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from May 1991 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's case was previously before the Board in March 2007.  The issues on appeal at the time included the issues on the title page as well as entitlement to service connection for an acquired psychiatric disorder.  The Board remanded the case for additional development.

The Veteran was granted service connection for a "psychotic disorder not otherwise shown [sic] and chronic adjustment disorder with anxiety" by way of a rating decision dated in January 2009.  Notice of the rating action was provided in March 2009.  There is no indication in the claims folder that the Veteran has expressed disagreement with any element of the rating decision.


REMAND

The Veteran previously testified before a Veterans Law Judge at a hearing in November 2006.  The Veterans Law Judge who held the hearing is no longer with the Board.

In September 2011, the Board wrote to the Veteran to inform him that the Veterans Law Judge was no longer with the Board and that he had the right to have a new hearing in his case.  The Veteran responded that same month that he desired to have a new Board hearing.  He indicated that he wanted a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be transferred to the Cleveland RO and the Veteran should be scheduled for a video conference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington, D.C.  The Veteran and his representative should be given an opportunity to prepare for the hearing. 

2.  The claims folder should be returned to the Board in advance of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

